Citation Nr: 0505018	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-29 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran served on active duty in the United States Air 
Force and claims that he was an intercontinental ballistic 
missile (ICBM) technician.  He contends that he has PTSD that 
is related to in-service stressors associated with the 
hazardous duties he had to perform in the maintenance of the 
ICBMs, and also to an incident in which a fully-fueled but 
unarmed ICBM accidentally exploded, resulting in the deaths 
of several servicemen.

The claims file contains VA counseling reports dated 2001 - 
2002 showing that the veteran received therapy for PTSD.  A 
registered nurse and a registered nurse practitioner, who 
specialized in behavioral health and psychiatry, presented 
the veteran's diagnosis of PTSD.  However, the file does not 
show that the veteran was ever provided with a formal VA 
psychiatric examination with a nexus opinion regarding his 
Axis I diagnosis and its relationship, if any, to his period 
of active duty.  The Board finds that a medical examination 
with a nexus opinion addressing the issue on appeal must be 
provided to the claimant.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In this regard, the Board notes that the 
claims file does not contain any documentation of a PTSD 
diagnosis from a board certified psychiatrist, a licensed 
psychologist, or a psychiatry or psychology intern under the 
close supervision of an attending psychiatrist or 
psychologist.  In a recent letter from the Veterans Benefits 
Administration (VBA), dated in February 2005, the VBA 
specifically instructed all VBA Regional Offices and Centers 
that only the aforementioned health care providers could 
perform an initial examination for mental disorders in claims 
for VA compensation.  Therefore, as the veteran's PTSD 
diagnosis of record has not been made by health care 
providers who have met the professional qualifications 
specified by the February 2005 VBA letter, it is necessary to 
provide the veteran with an examination and diagnosis that 
complies with this directive.

A review of the claims file also shows that in 1981 the 
veteran lost his wife and daughter in a motor vehicle 
accident.  A newspaper article about the accident indicates 
that the veteran was also an emergency rescue worker who was 
one of the first persons to arrive at the accident scene.  
The psychiatric examiner who will conduct the veteran's 
examination ordered in this remand should consider the impact 
of this history and the veteran's prior employment as an 
emergency rescue worker when making the Axis I diagnosis.

The claims file includes a letter dated in September 2002 
from the Social Security Administration (SSA), informing the 
veteran that he was deemed to be disabled and was entitled to 
receive SSA disability benefits commencing in June 2001.  The 
letter, however, does not indicate why the veteran was 
disabled.  The medical records associated with the SSA claim 
are also not present in the file.  As these may be of 
relevance to the veteran's claim, the SSA should be contacted 
and asked to provide VA with copies of these documents for 
assimilation into the evidence.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 371 (1992).

The Board notes that in correspondence from the veteran's 
representative dated in September 2003, the veteran requested 
that he be scheduled for a RO hearing before a Decision 
Review Officer (DRO).  This hearing was provided in February 
2004.  However, in the veteran's Substantive Appeal that was 
dated and received in October 2003, the veteran requested to 
have a hearing before the Board at the Washington, D.C., VA 
Central Office (CO).  The February 2004 RO hearing transcript 
shows that his representative informed the appellant that if, 
as was the case, the DRO's decision affirmed the denial of 
his claim, he had the right to request a hearing before the 
Board.  In view of the ambiguity regarding whether or not the 
veteran was provided with the type of hearing he desired, the 
RO should request that the veteran clarify this matter and, 
if necessary, schedule him for the appropriate hearing.

Accordingly, the case is remanded to the AMC for the 
following actions:

1.  The AMC should ask the veteran if he 
is satisfied with the RO hearing that he 
was provided in February 2004, or if he 
desires to have a hearing before the 
Board at either the RO or the CO.  
Depending upon the veteran's response, 
the AMC should take the necessary actions 
to comply with his request.  

2.  The AMC should contact SSA and 
request that VA be provided with copies 
of the medical records considered by SSA 
in the adjudication of the veteran's 
successful claim for SSA disability 
benefits.

3.  The AMC should schedule the veteran 
for a VA psychiatric examination to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The claims folder must be made available 
to the examiner and pertinent documents 
therein reviewed in conjunction with 
this examination.  [Note: The 
examination must be conducted by a board 
certified psychiatrist, or a licensed 
psychologist, or a psychiatry intern 
under the close supervision of an 
attending psychiatrist or psychologist, 
or psychology intern under the close 
supervision of an attending psychiatrist 
or psychologist.]

If a diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiner should specify whether there is 
a link between the current symptomatology 
and the veteran's alleged in-service 
stressor, or whether there are additional 
post-service events in the veteran's 
history that have contributed to this 
diagnosis and, if so, the degree to which 
these events have contributed to this 
diagnosis.  A complete rationale for all 
opinions should be provided.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for 
PTSD must be readjudicated.  If the 
benefit sought on appeal remains denied, 
a Supplemental Statement of the Case 
should be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


